Citation Nr: 0011489	
Decision Date: 05/01/00    Archive Date: 05/09/00

DOCKET NO.  96-37 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for chronic low back 
strain.

2.  Entitlement to service connection for bursitis of the 
left shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had active service from July 1973 to December 
1994.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a January 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.

The veteran's appeal originally included the issues of 
entitlement to service connection for a respiratory disorder 
with pleural thickening due to asbestos exposure, allergic 
conjunctivitis, bilateral pes planus, prostatitis, hearing 
loss, chronic low back strain, bursitis of the left shoulder, 
allergic rhinitis, left knee strain, epigastric reflux, and 
residuals of a right eye injury.  The Board notes that a 
substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.204.  
In October 1998 correspondence, the veteran stated that he 
wanted to withdraw all issues from appellate review except 
the issues of entitlement to service connection for chronic 
low back strain, and bursitis of the left shoulder.  The 
Board finds that this constitutes the requisite "writing" 
to withdraw these issues.  Consequently, entitlement to 
service connection for chronic low back strain, and bursitis 
of the left shoulder are the only issues currently before the 
Board for review.  Accordingly, the Board will limit its 
consideration to these issues.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
bursitis of the left shoulder is not plausible, as competent 
medical evidence of record does not demonstrate the presence 
of a current disability. 

2.  The veteran's chronic low back disability, classified as 
chronic thoracolumbar and lumbosacral strains, is due to 
injury of service origins. 



CONCLUSIONS OF LAW

1.  A chronic low back disability, classified as chronic 
thoracolumbar and lumbosacral strains, was incurred in 
service.  38 U.S.C.A. §§  1110, 1131 (West 1991). 

2.  The veteran's claim of entitlement to service connection 
for bursitis of the left shoulder is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reveal complaints of occasional low 
back pain with lifting on enlistment examination in September 
1977.  A clinical evaluation of the spine was normal.

Records dated in September 1979 indicate that the veteran 
initially injured his back in an automobile accident, and 
experienced moderate back pain since that time.  He explained 
that the pain felt like "pins sticking [him]."  The veteran 
related that the pain was aggravated by lifting and sitting, 
and noted that it was relieved by heat and rest.  He reported 
that an insurance or disability claim was pending.  The 
record notes that the veteran's back pain was probably 
related to muscle spasm.

In April 1984, the veteran reported left shoulder pain over 
the previous three days, and denied a history of trauma or 
shoulder problems.  A physical examination revealed no 
crepitus or popping with range of motion of the left 
shoulder.  The veteran experienced some temporary "burning" 
muscular pain, and spasm from the thoracic spine to the left 
shoulder.  The report indicates that the spinous process of 
the cervical and thoracic spines appeared in line when the 
veteran hyperflexed his head down.  Lateral range of motion 
of the head was limited and painful if exerted.  Muscle 
strain was diagnosed.

The veteran sought treatment for back and neck pain after 
lifting heavy boxes in July 1985.  He reported pain on the 
left side of the base of his neck radiating down his left 
arm.  The diagnostic impression was left trapezius and 
paraspinal muscle strain with spasm.

A September 1986 reenlistment examination report notes normal 
clinical evaluations of the spine and upper extremities.
 
The veteran gave a two-day history of low back pain in May 
1987.  He explained that he experienced a dull ache in his 
back after washing his car, which was worse the next morning.  
He reported pain with torso flexion, and was able to sit and 
stand without difficulty.  Low back pain was diagnosed. 

A March 1988 report notes a full range of motion of the left 
shoulder with sharp pain in the subacromial area, which 
increased with palpation.  Subacromial bursitis was 
diagnosed.  A record dated the following month indicates that 
the veteran demonstrated a full range of motion of the left 
shoulder without pain.  X-rays of the left shoulder were 
normal.  The diagnostic impression was resolving bursitis of 
the left shoulder.

A July 1988 annual examination revealed normal clinical 
evaluations of the spine and upper extremities.

According to an August 1993 report, the veteran experienced 
low back pain after he slipped and fell while exiting a ship 
four days earlier.  An examination of the back revealed no 
spinal tenderness to palpation.  No deformity, dislocation or 
scoliosis was noted.  Flexion was to 30 degrees, 
hyperextension was to 5 degrees, and lateral bending was to 
10 degrees.  Straight leg raising was to 15 degrees with 
increased pain noted in the left lower extremity.  A sensory 
motor examination was intact and responsive, and +4 strength 
was noted.  An x-ray study of the lumbosacral spine was 
normal.  Low back strain was diagnosed.

In the Report of Medical History section of the December 1993 
separation examination report, the veteran checked boxes to 
indicate that he had not experienced recurrent back pain, or 
a painful or "trick" shoulder.  The examination report 
notes normal clinical evaluations of the spine and upper 
extremities, and is negative for chronic low back strain or 
bursitis of the left shoulder.

In January 1995, the veteran filed a claim of entitlement to 
service connection for numerous disabilities, including 
chronic low back strain ("'92, 85") and bursitis of the 
left shoulder ("88, 74").    

During an April 1995 VA orthopedic examination, the veteran 
gave a history of developing a gradual onset of low back pain 
in 1980, after "lifting a lot of heavy objects in the wrong 
way."  He explained that his back pain became "quite 
severe" the next day, and indicated that he was taken off of 
duty for "a while."  He reportedly treated the low back 
pain with a heating pad and muscle relaxants.  The veteran 
reported that he "gradually returned to duty," but 
experienced three or four episodes of low back pain over the 
next 15 years.  He related that he experienced "no 
particular problems whatsoever" between these episodes.  The 
veteran explained that he was unable to lie flat on his back 
without experiencing backache and muscle spasm, and must roll 
onto one side and bring his knees up to get comfortable.  He 
noted that each episode lasted three to four days, and 
resolved with exercise, physical therapy, and muscle 
relaxants.  He reported that he had not recently experienced 
one of these episodes.  

The veteran gave a history of one episode of acute bursitis 
in the left shoulder in 1988, which "healed up without 
problems" following conservative treatment.  He reported no 
difficulty with his left shoulder since that time.

On physical examination, the veteran was noted to move 
"easily and smoothly" without evidence of pain or 
discomfort.  He walked "easily" on his toes and heels, and 
could squat and hop on both legs, and on each leg 
independently.  The report notes full forward flexion, 
extension to 30 degrees, bending to 30 degrees bilaterally, 
and rotation to 25 degrees bilaterally.  Deep tendon reflexes 
were 1+ and equal.  Straight leg raising was negative to 90 
degrees in both the sitting and lying position.  Slight 
tenderness was noted "at the very bottom of the lumbar 
muscles where they attach to the pelvic brim."  There was no 
evidence of muscle spasm or atrophy, and no sensory loss was 
noted in either lower extremity.  X-rays of the lumbosacral 
spine were normal.  A physical examination of the left 
shoulder was "completely normal."  The diagnostic 
impression was recurrent low back muscle strain, and history 
of bursitis of the left shoulder, healed, no sequelae.

Based on this evidence, a January 1996 rating decision denied 
service connection for low back strain, and bursitis of the 
left shoulder.  The veteran filed a notice of disagreement 
(NOD) with this decision in June 1996, and submitted a 
substantive appeal (Form 9) in August 1996, perfecting his 
claim.

On VA examination in November 1999, the veteran reported that 
his low back pain was not necessarily associated with 
activity, and indicated that it was usually unilateral, 
affecting the musculature on one side of his body.  He gave a 
negative history of back surgery, and related that he treated 
his low back pain with muscle relaxants, activity 
modification, and physical therapy.  In addition, he noted 
that he occasionally used lumbosacral support.  The veteran 
reported that his low back pain had become more frequent and 
severe since his last VA examination in April 1995, and 
indicated that he currently experienced pain approximately 50 
percent of the time.  He related that he missed five days 
from work over the past year due to low back pain.  

The veteran gave a history of repeated "shoulder strains and 
stresses" as a result of sports during service, and 
indicated that subacromial bursitis of the left shoulder was 
diagnosed.  He explained that he treated his left shoulder 
bursitis with nonsteroidal anti-inflammatories, activity 
modification, and topical analgesics with good result.  He 
reported pain in the left posterior intrascapular region, 
rather than the shoulder proper, and maintained that it 
increased in severity since the last VA examination.  He 
noted that his shoulder pain occurred approximately every two 
to three days, and lasted five to 10 minutes.  He gave a 
negative history of left shoulder surgery, and indicated that 
he effectively treated his shoulder pain with Motrin and 
topical analgesics, such as Bengay.

The examination report notes that the veteran walked into the 
clinic without external supports or assistance, and there was 
no antalgic gait.  An examination of the back showed the 
spine to be mid-line with the cervical, thoracic and lumbar 
curves preserved.  There was no pelvic obliquity.  While 
slight tenderness was noted on palpation at the lumbosacral 
junction in the mid-line, there was no tenderness at the 
sacroiliac joints or sciatic notches.  There was tenderness 
on palpation to the paravertebral musculature in the 
lumbosacral region, and the paraspinous musculature in the 
right thoracic region.  Muscle spasms were noted in both 
areas, and were characterized as mild to moderate.  Active 
range of motion of the back revealed forward flexion to 110 
degrees, extension to 20 degrees, lateral bending to 15 
degrees bilaterally, and rotation to 25 degrees bilaterally.  
All extremes of motion were noted to elicit a pulling 
discomfort to the lumbosacral region.  Heel and toe walking 
was intact.  Straight leg raising elicited a pulling 
discomfort to the lumbosacral musculature.  Motor strength 
for the lower extremities was 5/5, deep tendon reflexes were 
1+ and symmetrical, and distal circulation and sensation were 
intact.

A physical examination of the shoulders revealed no 
deformity, discoloration, or swelling, and there was no 
evidence of shoulder muscle atrophy.  There was tenderness on 
palpation to the posterior chest wall on the right of T7.  
Active range of motion of the left shoulder showed forward 
flexion to 180 degrees, abduction to 180 degrees, and 
external and internal rotation to 90 degrees. 

X-rays of the lumbosacral spine and left shoulder were 
negative.  The final assessment was mild to moderate 
recurrent, chronic thoracolumbar and lumbosacral strains, and 
previously diagnosed left shoulder subacromial bursitis, 
currently asymptomatic.

The RO continued the denial of service connection for low 
back strain and bursitis of the left shoulder in December 
1999. 

Analysis

A veteran claiming entitlement to VA benefits has the burden 
of submitting supporting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
plausible, that is one which is meritorious on its own or 
capable of substantiation.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  For the limited purpose of determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true.  King v. Brown, 5 Vet. App. 19, 21 
(1993).

The United States Court of Appeals for Veterans Claims 
(Court) has provided the Board with a series of important 
cases on what constitutes a "well-grounded claim."  The 
Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court has 
further held that the second and third elements of a well-
grounded claim for service connection can also be satisfied 
under 38 C.F.R. § 3.303(b) (1999) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gobber, 10 Vet. App. 488, 495-97 
(1997).  

The threshold question that must be resolved is whether the 
veteran has presented evidence that his claim is well 
grounded.  See 38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim.  Murphy v. Derwinski, 1 Vet. App. 78, 
81-82 (1990).  A mere allegation that a disability is service 
connected is not sufficient; the veteran must submit evidence 
in support of his claim which would justify a belief by a 
fair and impartial individual that the claim is plausible.

Where the determinative issue involves a question of medical 
diagnosis or causation, competent (medical) evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93.

Generally speaking, in decisions on claims for VA disability 
benefits, a veteran is entitled to the "benefit of the 
doubt" when there is an approximate balance of positive and 
negative evidence.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When the evidence supports 
the claim or is in relative equipoise, the veteran prevails.  
Gilbert, 1 Vet. App. at 56.  Further, where the "fair 
preponderance of the evidence" is against the claim, the 
benefit of the doubt rule has no application.  Id.

A.  Current Disability

Although the veteran is competent to describe symptoms 
perceptible to a lay person, he is not competent to provide a 
medical diagnosis or an opinion regarding medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, 
his lay evidentiary assertions cannot establish two of the 
three basic elements of a well-grounded claim for service 
connection: current disorder, or a nexus between a current 
disorder and an injury or disease in service.  

In spite of the veteran's contentions, the claim for service 
connection for bursitis of the left shoulder must be denied 
as not well grounded for failure to establish a current 
disability.  While service medical records show treatment for 
left subacromial bursitis in March and April 1988, a December 
1993 examination was negative for a left shoulder disability.  
Further, an April 1995 VA examination report specifically 
notes that while the veteran experienced bursitis of the left 
shoulder during service, it healed with no sequelae.  The 
veteran's left shoulder was noted to be asymptomatic on VA 
examination in November 1999.  The record in this case is 
devoid of competent medical evidence establishing the 
existence of this disability.  As bursitis of the left 
shoulder is not currently demonstrated, and, of course, there 
is no competent medical evidence showing a nexus between the 
claimed disability and injury or disease in service, the 
claim is not well grounded and must be denied.  Caluza, 7 
Vet. App. at 506; See Edenfield v. Brown, 8 Vet. App. 384 
(1995).

The Board notes that in the April 2000 Informal Hearing 
Presentation, the veteran's representative contends that 
subsequent to the Court's decisions pertaining to this issue, 
VA expanded its duty to assist the veteran in developing 
evidence to include the situation in which the veteran has 
not submitted a well grounded claim.  Veterans Benefits 
Administration Manual M21-1, Part III, Chapter I, 1.03(a), 
and Part VI, Chapter 2, 2.10(f) (1996).

The veteran's representative further contends that the M21-1 
provisions indicate that the claim must be fully developed 
prior to determining whether the claim is well grounded, and 
that this requirement is binding on the Board.

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revisions to the M21-1 Manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1999), prior to determining 
that a claim is not well grounded.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. § 
19.5 (1999).

In Morton v. West, 12 Vet. App. 477 (1999), the Court held 
that the Manual M21-1 provisions pertaining to the 
development of claims prior to a finding of well groundedness 
are interpretative, in that they do not relate to whether a 
benefit will be allowed or denied, nor do they impinge on a 
benefit or right provided by statute or regulation.  

The Court found that the Manual M21-1 provisions constituted 
"administrative directions to the field containing guidance 
as to the procedures to be used in the adjudication 
process," and that the policy declarations did not create 
enforceable rights.  The Court also found that interpretative 
provisions that are contrary to statutes are not entitled to 
deference, and that in the absence of a well-grounded claim, 
VA could not undertake to assist a veteran in developing the 
facts pertinent to the claim.

The Board has determined, therefore, in the absence of a 
well-grounded claim of entitlement to service connection for 
bursitis of the left shoulder, VA has no duty to assist the 
veteran in developing this claim.

B. Nexus

As noted above, the veteran is not competent to provide a 
medical diagnosis or an opinion regarding medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, 
his lay evidentiary assertions cannot establish two of the 
three basic elements of a well-grounded claim for service 
connection: current disability, or a nexus between a current 
disability and an injury or disease in service.  

The record in this case shows the veteran gave a history of 
"occasional" low back pain in September 1977 on enlistment 
examination.  He reported back pain in September 1979 and 
July 1985, although whether this involved the low back is not 
stated.  The veteran was seen for low back pain in May 1987 
of two days duration.   In August 1993, he was seen with a 
five-day history of low back pain after a fall.  Low back 
strain was diagnosed.  The record then shows the veteran 
expressly denied recurrent back pain on his report of medical 
history and the clinical examination was normal in December 
1993.  In January 1995, however, only one month after 
separation from service, he filed a claim for disabilities 
including a disorder of the low back.  On examination in 
April 1995, only a few months after separation, he reported a 
history of low back pain beginning in service in 1980.  He 
stated that the condition had recurred three or four times 
over the next 15 years, but was asymptomatic between these 
episodes.  The VA examiner found "slight" tenderness at the 
base of the lumbar muscles.  The examiner's diagnosis was 
"recurrent" low back strain.  This diagnosis is, at best, 
highly ambiguous as to whether the provider actually believed 
all the episodes of low back pain represented a chronic 
disability.

When the veteran was seen in November 1999, he repeated the 
history of low back pain, adding that it had become more 
frequent and severe since the last VA examination.  The 
examination disclosed tenderness and spasm in the lumbar 
region.  Final diagnosis included mild to moderate 
"recurrent, chronic" thoracolumbar and lumbosacral strains.   

The Board finds these facts present a very close call.  It is 
entirely possible to look at this record an perceive that the 
veteran's episodes of low back pain in service were 
"recurrent," but that each episode was discrete, separate 
and not part of any chronic disability.  The veteran's report 
of no recurrent back pain in 1993 would be wholly consistent 
with such a conclusion.  On the other hand, the description 
the veteran provided in April 1995 and in November 1999 of 
repeated episodes of low back pain in service are supported 
by the service medical records.  While the examiner in 1995 
described the low back pain as "recurrent," the 1999 
examiner characterized the problem as "recurrent, chronic."  
Because the history before the 1999 examiner was reasonably 
accurate, the Board finds that this opinion is sufficient to 
establish the nexus element of a well-grounded claim.





C.  Merits of Claim for Service Connection for a Low Back 
Disability

The Board finds that VA has discharged the duty to assist 
with respect to the claim for service connection for a low 
back disability.  While the evidence certainly presents a 
close question for the reasons stated above, the governing 
law provides that where there is an approximate balance of 
positive and negative evidence, the veteran will be provided 
the benefit of the doubt.  This is a case where the evidence 
for and against the claim is closely divided.  In light of 
the 1999 examiner's conclusion that the veteran has a 
"recurrent, chronic" low back disability, however, the 
Board finds that this evidence can be read as linking a 
current disability to the documented episodes of low back 
pain in service.  This is sufficient to trigger the 
application of the benefit of the doubt doctrine and thus the 
award of the benefit.


ORDER

Entitlement to service connection for chronic low back 
disability, classified as chronic thoracolumbar and 
lumbosacral strains, is granted, subject to the law and 
regulations governing the award of monetary benefits.

Entitlement to service connection for bursitis of the left 
shoulder is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

